Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 1 of 18
                                       Page i of 18




                 IN     THE   UNITED    STATES      DISTRICT    COURT
                      WESTERN     DISTRICT         OF WASHINGTON
                                      AT     SEATTLE
UNITED    STATES     OF AMERICA,


                               Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                              Defendant (s) .



                     VERBATIM REPORT          OF   TELEPHONE    CALL
                              (FROM   TAPED     PROCEEDINGS)



Audio    file   name:      Exhibit      16



Date    and   time   of   call:       Unknown



Participants:         Hany Veletanlic           and Unidentified        Speaker



Produced for Assistant United States Attorneys                         Thomas Woods
and Matthew Diggs




(Transcribed by:          Adrienne Kuehl)




                      CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                      000220
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 2 of 18
                                              Page 2 of 18



             (CALL       INITIATION NOT        TRANSCRIBED)


              MR.       VELETANLIC:         Hey,   man.


             UNIDENTIFIED           SPEAKER:       Hey,        what’s      up?


             HR.    VELETANLIC:         Hey,       just    wanted         to,    uh,    touch base


     and    see    if    everything’s        good.


             UNIDENTIFIED           SPEAKER:       Yeah,        everything’s            great.


             HR.    VELETANLIC:         Okay.        You,       um   --    did    you       talk    to


     him?


             UNIDENTIFIED           SPEAKER:       Yeah.         Everything’s               good,    dude.


10   It’s great.

11           MR. VELETA_NLIC:           Okay.


12           UNIDENTIFIED           SPEAKER:       Everything’s             like       --    it’s


13   really       good.


14           MR.    VELETANLIC:         Okay.        Just wanted to double                        check.

15   Hey,    instead       of   five   and    five,       do    four      and    four.


16           UNIDENTIFIED           SPEAKER:        Oh,    okay.


17           MR.    VELETANLIC:         Yeah.


18           UNIDENTIFIED           SPEAKER:        Okay.


19           HR. VELETANLIC:            And we’ll be good for tomorrow.                                  Um   -


2o   - um, yeah.           So   I   guess    every    --       everything         else       is    good.


21   Um --

22           UNIDENTIFIED SPEAKER:                 Yeah.

23           MR. VELETANLIC:            -- all right.

24           UNIDENTIFIED SPEAKER:                  It’s good, man.

25           MR. VELETANLIC:            Well, that’s all I wanted to check.
                            CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                                                  000221
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 3 of 18
                                    Page 3 of 18



     And, uh, yeah, man.       This was close.        This was weird.    And,

     uh, I guess we’re --

             UNIDENTIFIED SPEAKER:     Dude, really fucking weird.

     Like --

             MR. VELETANLIC:   Yeah.

             UNIDENTIFIED SPEAKER:         Jesus Christ.       Like --

             MR. VELETANLIC:   Dude, he started calling the

     investigator wanting to fucking talk to my lawyers and

     shit.     And I mean, we’re fucking getting ready --

i0           UNIDENTIFIED SPEAKER:     Yeah.       Like

ii           MR. VELETANLIC:    -- all the -- all the stuff for

12   sentencing now.      I mean, did he get in touch with anybody?

13           UNIDENTIFIED SPEAKER:     I have no idea.       I mean, I just

14       it was kind of just like damage control, you know what I

15   mean?     Like Jesus Christ.

16           MR. VELETANLIC:   Damage control like of a crazy

17   person.     I’m sure --

18           UNIDENTIFIED SPEAKER:     Dude, it was crazy.        Like

19   straight up like fucking Alex Jones flat earth like crazy.

2o   Oh, shit, I’m bleeding all over the place.

21           MR. VELETANLIC:   Yeah.     I could only imagine.       I could

22   only imagine.     Um, yeah.

23           UNIDENTIFIED SPEAKER:     Yeah,   (Inaudible) face to face,

24   dude.     And then like talking him off the ledge.           It’s like

25
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                000222
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 4 of 18
                                                Page 4 of 18



             MR.      VELETANLIC:         Yeah.

             UNIDENTIFIED SPEAKER:                 Dude,          like,    oh,    my god.


     Different          set of circumstances,                   like,    uh.

             MR.      VELETANLIC:         And you know --                and you --


             UNIDENTIFIED SPEAKER:                 No deal.

             HR.      VELETANLIC:         --    know the          level    of    security that                --


     that we          even --    you know --       you know how --                do    you see          the


     level       of    security that we’ve             even made          that possible?                 You

     know what          I mean?

10           UNIDENTIFIED SPEAKER:                  (Inaudible).

11           MR.      VELETANLIC:         You know,             what    you got was          done    in a


12   way that was unbelievable                   fucking -- unbelievable.                          And


13   and then          for this       guy to    completely shit on everything.


14           UNIDENTIFIED             SPEAKER:     Yeah,          dude.        Fuck.     Like       --


15           MR.      VELETANLIC:         Yeah.        I   mean


16           UNIDENTIFIED             SPEAKER:     Everything was                --    was    like       --


17           HR.      VELETANLIC:         (Inaudible).


18           UNIDENTIFIED             SPEAKER:              I    don’t    know.


19           HR.      VELETANLIC:         Dude,    it      was     (Inaudible).


2o           UNIDENTIFIED             SPEAKER:     One          day we’re       going    to    fucking


21   talk    about       it.     Like    --


22           MR.      VELETANLIC:         Yeah,    it was perfect.                    Here    it    is.

23   You    do    your    thing.        Done.     No       -- no       talking.        Nothing.


24   Done.        Done.


25           But       yeah,    the    guy is unbelievable.                    So we’re not          gonna
                               CATHERINE H.     VERNON      & ASSOCIATES,        LLC




                                                                                                                   000223
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 5 of 18
                                                            Page 5 of 18



           we’ re      not    gonna       --


             UNIDENTIFIED             SPEAKER:                       I    don’t          know what             the          luck    --    I


     almost       had    --    like       I    almost                had       a    --    um,       because             I   mean,


     his    first       --    his    first             expression                   on    his       face       was          kind    of


     panic.


             MR.       VELETANLIC:                 So       he             he       --


             UNIDENTIFIED             SPEAKER:                       And       then       it    dawned             on me       later,


     yeah,       he    panicked.              So       it    dawned                on me       later,          I    was       like,       I


     wonder       (Inaudible)             he’s          even             got       those       papers          anymore.


10           MR.       VELETANLIC:                 Uh,       I       don’t          know.


11           UNIDENTIFIED             SPEAKER:                       You       know what             I    mean?              Because


12   he’s    not       that    kind       of       guy.


13           MR.       VELETANLIC:                 No       --


14           UNIDENTIFIED             SPEAKER:                       You       know what             I’m       saying?              Like


15   so    his    first       expression


16           MR.       VELETANLIC:                 Yeah.


17           UNIDENTIFIED             SPEAKER:                             was          straight          panic.


18           HR.       VELETANLIC:                 I    think             he       does.        I    think          he       probably


19   has    it.        Uh,    but    it’s          just          that                   that             that       I       don’t


2o   understand.              Like    I       don’t          understand what                         --    you          know,       the


21   level       of    security       that             I’m       taking             is    unbelievable.                       You


22   know,       our    preparations                   with          all       this       --    you       know,             with    all


23   this    case       and    court          stuff.                 It’s          --    it’s       just       beyond


24   belief.           And    you    know what                   I       mean,          like    how we             have       to


25   treat       the    case    with          absolute                   confidentiality.                          That’s          why
                               CATHERINE H.                 VERNON & ASSOCIATES,                         LLC




                                                                                                                                              000224
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 6 of 18
                                   Page 6 of 18



     we have a confidential --

           UNIDENTIFIED SPEAKER:       Yeah, dude.

           MR. VELETANLIC:     -- private investigator.           That we got

     all the      all my communications and all my               it’s        it’s

         it’s     you know what I mean?        Like I’m dealing with an

     incredible case here.      You know what I mean?         And for --

     and I go to lengths to -- to -- you know, like I can’t

     jeopardize the case and all the people working on it.                   You

     know what I mean?      The fucking entire law firm and all that

i0   stuff.

ii         And then this guy could just shit on everything and

12   start -- you know what I mean, start blowing this up to

13   where now I have to fucking do damage control from here.

14   And he’s now going around trying to talk to people.

15         UNIDENTIFIED SPEAKER:       Fuck.      Dude like --

16         MR. VELETANLIC:     Yeah.   And that’s the thing.            He’ s

17   going to go and talk to people about what the fuck?                 I

18   don’t even know what he’s going to go talk to people about.

19   You know what I mean?      What the

2o         UNIDENTIFIED SPEAKER:       Dude, I        fuck.

21         MR. VELETANLIC:     -- I don’t get it.        So yeah.       So

22   let’s just do four and four.        And, uh, yeah.       Just -- just

23       just please, I mean, is he going to keep                continue

24   just keeping feeding the kitties and all?

25         UNIDENTIFIED SPEAKER:       Um, you know, it really doesn’t
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                    000225
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 7 of 18
                                   Page 7 of 18



     matter if he does.

             MR. VELETANLIC:   What’s that?

             UNIDENTIFIED SPEAKER:     Because I mean, I feed the -- I

     feed the kitties and shit every day.

             MR. VELETANLIC:   Yeah.

             UNIDENTIFIED SPEAKER:     I feed them in the morning.

             MR. VELETANLIC:   But is he gonna -- is he gonna play

     with them and all that?

             UNIDENTIFIED SPEAKER:     So I mean -- I think he is.

i0           MR. VELETANLIC:    (Inaudible).

ii           UNIDENTIFIED SPEAKER:     I’m pretty sure he is.

12           MR. VELETANLIC:   All right.

13           UNIDENTIFIED SPEAKER:     He’ll -- he’ll -- he’ll do

14   that.

15           MR. VELETANLIC:   Yeah.

16           UNIDENTIFIED SPEAKER:     He’s -- I’ve got to give him

17   like -- I’m going to (Inaudible) the weekend and then like

18   try to talk to him again.

19           MR. VELETANLIC:   Yeah.    Please let me know when you

2o   talk --

21           UNIDENTIFIED SPEAKER:     See what I mean?       But --

22           MR. VELETANLIC:   -- you know, like that -- that

23   somebody does keep playing with the kitties and all that

24   stuff.     So but please let me know over the phone because

25   it’s -- it’s a different thing when I’m sitting here
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                          000226
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 8 of 18
                                   Page 8 of 18



     worrying.     It means a lot when -- when -- if you -- if you

     iron that out and let me know over an email, you know what

     I mean, that I know this.         It’s a big deal.          It’s a big,

     big deal that I know.       You know.

           UNIDENTIFIED SPEAKER:       Yeah.      He, um -- he actually

     messaged me.     He was like, um -- last night, he was like,

     "hey, did you feed the kitties today?"               He’s   like,   "I’m

     kind of flustered."      And I was like             I was   like,   "Hey,   I


     fed the kitties.      Like okay, good.        I    just"


i0         MR. VELETANLIC:     Okay.    Yeah,     because       (Inaudible)

ii   email --

12         UNIDENTIFIED SPEAKER:        I was like, just breathe.

13   Breathe, homie.     Just breathe, man.            Just breathe, buddy.

14   Like everything’s fine.

15         MR. VELETANLIC:     Yeah,    (Inaudible) email, I told him -

16   - yeah, I told him, hey, I cannot be with your instability

17   from here.     Do not contact anybody.            You’re fucking things

18   up.   So I just don’t know if he’s now going to be like, oh,

19   fuck -- fuck that guy.       Because I -- I straight up told him

2o   what’s up.     You know what I mean?         I didn’t          I wasn’t

21   saying -- I wasn’t calling him a piece of shit or nothing.

22         But I just told him, hey, you’re unstable.                 You’re

23   you’re making this -- you’re making this a problem for

24   everybody.     You’re making a serious problem.              Don’t contact

25   anybody.     You know what I mean?
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                     000227
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 9 of 18
                                   Page 9 of 18



           UNIDENTIFIED SPEAKER:       Yeah.      I told him.    I was like,

     dude, just chill the fuck out.        Breathe, man.

           MR. VELETANLIC:     Yeah.    Wow.      Wow.

           UNIDENTIFIED SPEAKER:       Breathe.

           MR. VELETA_NLIC:     I will never -- I mean, I just -- I

     just didn’t know.       I didn’t know it was this bad.           I -- I -

     - I didn’t -- I mean, I knew he wasn’t good under pressure,

     but

           UNIDENTIFIED SPEAKER:       (Inaudible)

i0         MR. VELETANLIC:     -- I didn’t know it was this bad.

ii   This is      this is -- this is fucking mental illness, bro.

12   The guy needs fucking medication.

13         UNIDENTIFIED SPEAKER:       I mean, all he had to do was

14   open -- open the fucking filing cabinet and give me some

15   papers.    That’s it.

16         MR. VELETANLIC:     Yeah, that’s it.          That’s it.   Not

17   not

18         UNIDENTIFIED SPEAKER:       (Inaudible).

19         MR. VELETANLIC:     -- (Inaudible) ask him to mail shit.

2o   (Inaudible) you fucking mail it.          Fuck.

21         UNIDENTIFIED SPEAKER:       Yeah, I got          I mean, I can

22   like fucking print labels and make fucking shits and mail

23   shits --

24         MR. VELETA_NLIC:    Yeah.

25         UNIDENTIFIED SPEAKER:          too no problem.        Like --
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                 000228
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 10 of 18
                                       Page i0 of 18



              MR. VELETANLIC:      But Jesus Christ.      Jesus Christ.      So

     needless to say, so I mean, I’m going to -- I’m going to

      try and do damage control now.           As you see, I’m trying to

      do it.     But, uh        but it just -- don’t         please just make

      sure this guy doesn’t go anywhere near the investigator, my

      lawyer or anybody.         Because      because I don’t know what

      the shit he is gonna -- that’s the thing.              I don’t know.        I

      don’t know what he’s gonna say.

              And then I’m supposed to talk to these people now.

i0   When we’re -- we got our hands full getting ready for the -

ii    - for the sentencing.          We’re -- we got to go -- I mean, now

12    Greg is working on some serious shit that we’re working on.

13   You know what I mean?           He’s got to go interview people.

14   He’s got to do -- we’re filing shit.              And fucking the last

15    thing he needs to be like what the fuck is this?

16            You know, and on top of that, I’m trying --

17            UNIDENTIFIED SPEAKER:        (Inaudible).

18            MR. VELETANLIC:      -- yeah.     I’m trying to get fucking

19    Greg (Inaudible) to go interview and do something with our

2o          in our case.     You know, I was going to be like, well,

21   now this guy, what the fuck.             Like do I have some fucking

22    documents that are making people crazy?             Is that what it

23    is?     I got fucking Lord of the Rings and -- Rings and shit?

24    I don’t know.        It’s making people into little Smeagols?           So

25    okay.
                           CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                      000229
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 11 of 18




              All right, man.   Yeah.    Just wanted to relay that.        I

      just got the update.      And, uh, yeah.     Just -- just let me

      know that he’s going to keep feeding the kitties and the

      guy is calmed the fuck down.        WOW.

              UNIDENTIFIED SPEAKER:     Yeah, dude.    I’m just gonna

      I mean, I talked to him.        He seemed really -- he’s -- like

     when I went and saw him in person or whatever, he, um -- I

     mean, he could see that I wasn’t like, you know              he could

      see my face.     And I was like -- I was like, you’re -- you -

i0    - you -- like what the fuck, man.

ii            MR. VELETANLIC:   Yeah.

12            UNIDENTIFIED SPEAKER:     Just chill the fuck out.        Chill

13    the fuck out.

14            MR. VELETANLIC:   What the fuck.     Yeah.    I sent an

15    email to J because there was a -- some -- some stuff I was

16   waiting from the firm.       And      and I was like, hey, you

17    know, are you -- like is there a show out there?           He says,

18    "Yeah, man.     The guy’s fucking crazy."       He says

19            UNIDENTIFIED SPEAKER:     It was bad, dude.

2o            MR. VELETANLIC:   -- yeah, he (Inaudible).

21            UNIDENTIFIED SPEAKER:     It was really bad.

22            MR. VELETANLIC:   Yeah, he says he tried to contact

23    Greg.     I don’t know if he did.     I was like, what the --

24   what the fuck?      You know what I mean.

25            UNIDENTIFIED SPEAKER:     That’s what I was telling you,
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                000230
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 12 of 18
                                    Page 12 of 18



      dude.     Like straight up like Alex Jones flat earth.           Dude,

      like off the fucking deep end.

              MR. VELETANLIC:    Yeah.     So and sent me an email today,

      you know, you -- like straight up, like, "You can have Mr.

     Brown call me.       I’m trying to contact your investigator."

     And he says, "That’s how it is."          And basically, good luck.

     And I was like, wow.        Really?     Good luck to me.

              UNIDENTIFIED SPEAKER:      I told him.   I was like         I

     was like, dude.       I was like        I was like -- I was like,

i0    you just -- you just fucking whatever, man.            I was like

ii            MR. VELETANLIC:    (Inaudible) I mean,     (Inaudible)

12    email.

13            UNIDENTIFIED SPEAKER:          you don’t have to hear from

14   nobody ever again.

15            MR. VELETANLIC:    Yeah, I wrote him an email.         And it’s

16       it’s one of those things.         You know, if I ever get to

17    talk to him in person, if I ever do, it’s going to be one

18    of those, thanks for everything you’ve done.              But, uh, you

19    really need help, my friend.         And, uh, I will never enlist

2o   him for anything more than to feed cats.            You know --

21            UNIDENTIFIED SPEAKER:      Well, that’s what I told him.

22    I was like, dude.      I was like --

23            MR. VELETA_NLIC:   And he has made it much more

24    difficult --

25            UNIDENTIFIED SPEAKER:          there you go.      I was like,
                        CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                000231
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 13 of 18
                                                 Page 13 of 18



      you don’t have            to do   a       fucking thing.                  I was       like,    just


      just don’t do            a motherfucking thing,                       dude.       Just       chill    the

      luck out.          Do nothing.

              MR.   VELETA!qLIC:            Yeah.


              UNIDENTIFIED SPEAKER:                     Just do            fucking nothing.


              HR.   VELETA!qLIC:            I    sent him the               same    thing.


              UNIDENTIFIED           SPEAKER:           And go            the   luck to       sleep.

              MR.   VELETA!qLIC:            Yeah.        I   (Inaudible)             --

              UNIDENTIFIED           SPEAKER:           Just do nothing.                     Don’t

10    don’t      talk to nobody.                Don’t    fucking --              you don’t have             to


11    do   shit.     You don’t have               to    think about nothing ever again.

12            MR.   VELETA!qLIC:            Yeah.


13            UNIDENTIFIED SPEAKER:                     Just      go       to   (Inaudible)          --


14            MR.   VELETANLIC:             Won’t       ever ask you               for anything


15    again.


16            UNIDENTIFIED SPEAKER:                     Go   to       fucking sleep because                  you


17    obviously haven’t              slept       in a couple days.


18            MR.   VELETANLIC:             Yeah.        He has                 he has made          this

19   he    has   made     it    difficult.


2o            UNIDENTIFIED           SPEAKER:           Yeah,         I    thought      I   was     bad.


21            MR.   VELETA!qLIC:            Yeah.


22            UNIDENTIFIED           SPEAKER:           Like      I       thought    it     was     bad,


23    dude.       Like    I    get   shit       worked up         in my head.                Oh,    luck,


24    dude.       That   was     like   zero       to    like         fucking       like Hach         1    like


25    right now.
                               CATHERINE H.       VERNON     & ASSOCIATES,           LLC




                                                                                                                   000232
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 14 of 18
                                    Page 14 of 18



              HR. VELETANLIC:     (Inaudible) must be -- must be worse

      than -- it must be work than the fucking crazy art kid.                Or

      just about as bad as fucking crazy art kid.           Um

              UNIDENTIFIED SPEAKER:     (Inaudible) the way (Inaudible)

      dude like because Jerry’s always been kind of calm, you

      know what I mean?        Like I’ve never seen him like -- he just

      like all of a sudden he just like wigged out.

              MR. VELETANLIC:     (Inaudible).

              UNIDENTIFIED SPEAKER:     Like he went like white as a

i0    ghost and wigged out.

ii            MR. VELETA_NLIC:   Well, watch this.      Last time I got

12   picked up, uh, girl just asked, "Hey, uh, Richard over

13    there, he’s a -- he hasn’t talked to Hany in a couple days.

14   He’s wondering, you know, where’s he at."

15            And he broke down right there.        She was just like,

16    "Oh, hey.     You know, have you heard from Hany?           Richard

17   hasn’t talked to him in a couple days."            He fucking broke

18    down.     "Okay, okay.     He’s -- he       he’s in jail.     But --

19   but .... I was like, wow.

2o            UNIDENTIFIED SPEAKER:     What?

21            MR. VELETANLIC:    And that’s --

22            UNIDENTIFIED SPEAKER:     Really?

23            MR. VELETANLIC:     -- that’s how       I was gonna keep it

24    quiet.     I was -- (Inaudible) --

25            UNIDENTIFIED SPEAKER: Dude, even like           even like --
                        CATHERINE M. VERNON & ASSOCIATES, LLC


                                                                                  000233
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 15 of 18
                                   Page 15 of 18



      even with customers, he even was like with customers from

      the business, I’m like, hey, you know, the primary guy is

      out of town right now.      He’s on vacation.

              MR. VELETANLIC:   Yeah.

              UNIDENTIFIED SPEAKER:     I’m trying to -- like stepping

      in, trying to -- trying to --

              MR. VELETANLIC:   Yeah.

              UNIDENTIFIED SPEAKER:     You know.   (Inaudible).

              MR. VELETANLIC:   He fucking broke down.         Dude, he

i0   broke down and told         and that’s it.     She just came up to

ii   him.      Imagine if -- imagine this guy being questioned.            He

12   would -- he would probably like confess to Kennedy.

13    Fucking probably Lincoln, too.        Might as well.       I mean --

14            UNIDENTIFIED SPEAKER:     Fuck.

15            MR. VELETANLIC:   -- it seems like this is mental

16    instability.     And -- and just having him have anymore

17    responsibility than simply feed the cats, this guy doesn’t

18   have it in him.      He does not have it in him.          So that’s

19    that’s what I was like --

2o            UNIDENTIFIED SPEAKER:     Hey, buddy, I hate -- I hate to

21   be a dick, but I -- I’m bleeding all over the place and I

22    got (Inaudible) taken apart.

23            MR. VELETANLIC:   Yeah, I was gonna say.         I’m like,

24   hey, so that’s why I’m just gonna step in and try to fix

25    this.     It’s    it’s a problem.     What he has done here is a
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                000234
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 16 of 18
                                   Page 16 of 18



     problem.    Um, and -- and hopefully he -- he didn’t damage

      the case here for me.       If he doesn’t talk to anybody --

           UNIDENTIFIED SPEAKER:       I don’t       I don’t think so.

           MR. VELETANLIC:      I don’t think so either.         But, uh,

     hopefully, someday I can -- I can -- you know -- you know,

     we can laugh about it and I can give you the full scoop.

     But, uh      but we just -- we just got to fight the case now

      the way it is.    And, uh       and it’s kind of like important

      shit is going on.

i0         So we can -- as soon as we’re past sentencing, you

ii    know, whatever -- whatever many years they give me, then I

12    can go -- I can start the appeal.          Once I start the appeal,

13    that’s when something is going to start happening.                 See

14   what I mean?

15         UNIDENTIFIED SPEAKER:       Right.


16         HR. VELETANLIC:      But, uh -- but don’t be surprised.

17         UNIDENTIFIED SPEAKER:       (Inaudible) I’m not trying to

18   be a dick, man, but I’m like literally dripping on the

19    floor.

2o         MR. VELETANLIC:      You’ re what?

21         UNIDENTIFIED SPEAKER:       I’m bleeding all over the

22   place.

23         MR. VELETANLIC:      You’ re -- you’ re what?       You’ re

24   bleeding all over the place?

25         UNIDENTIFIED SPEAKER:       Yeah.
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                               000235
     Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 17 of 18
                                   Page 17 of 18



           HR. VELETANLIC:      Oh, okay.     I’ii tell you what then.

           UNIDENTIFIED SPEAKER:       I’m trying to get off the

     phone.    I’m like -- I’m really --

           MR. VELETANLIC:     All right.

           UNIDENTIFIED SPEAKER:            like I don’t know --

           MR. VELETANLIC:     All right.       All right.     All right.

      Do your thing.    All right.     Peace.

           UNIDENTIFIED SPEAKER:       All right.     Peace.

            (END OF RECORDING)

i0

ii

12

13

14

15

16

17

18

19

2O

21

22

23

24

25
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                            000236
Case 2:18-cr-00162-JLR Document 168-11 Filed 10/28/19 Page 18 of 18
                                                 Page 18 of 18



                                   CERTIFICATE


 STATE       OF WASHINGTON             )
                                       )        ss.
 County       of    PIERCE             )


         I,    the      undersigned,                 do   hereby     certify:


         That       the    foregoing Audio                   Transcription               of   the     above


was     transcribed under my                         direction;         that       the    transcript          is


 a    full,    true       and    complete             transcript         of    the       proceedings,


 including          all    questions,                objections,        motions           and


 exceptions;             except    for          those       portions         shown       as   Inaudible,


 if    any;


         That       I    am not    a       relative,          employee,            attorney          or


 counsel       of       any party          to    this       action      or    relative          or    employee


 of    any    such       attorney          or    counsel,         and    that       I    am not


 financially             interested             in    the    said    action         or    the    outcome


 thereof;           That    I    am herewith                delivering         the       same    to AUSAs


 Thomas       Woods       and Matthew                Diggs    for    filing.



         IN WITNESS             WHEREOF,             this    21st    Day      of    June,       2019.




                            /s/    Adrienne               Kuehl
                           Adrienne              Kuehl,       Residing
                           At     Tacoma,             Washington.




                           CATHERINE H.              VERNON   & ASSOCIATES,             LLC




                                                                                                                   000237
